               Case 2:20-cr-00134-JAM Document 164 Filed 06/14/21 Page 1 of 2

 1                                 UNITED STATES DISTRICT COURT

 2                              EASTERN DISTRICT OF CALIFORNIA

 3
                                                     CASE NO. 2:20-CR-0134 JAM
 4   UNITED STATES OF AMERICA

 5                         Plaintiff,                PROTECTIVE
                                                     ORDER PURSUANT TO SECTION
          v.
 6                                                   4 OF THE CLASSIFIED
     TANGJUAN,                                       INFORMATION PROCEDURES
 7     a/k/a JUAN TANG                               ACT AND FEDERAL RULE OF
                                                     CRIMINAL PROCEDURE 16(d)(l)
 8                         Defendant.
 9

10                                               ORDER
11         The Court, having carefully considered the Government's Ex Parte, In Camera,
12 Under Seal Motion for an Order Pursuant to Section 4 of the Classified Procedures Act

13 and Federal Rule of Criminal Procedure 16(d)(l), and Memorandum of Points and

14 Authorities in Support Thereof and the Exhibits filed therewith, hereby GRANTS the

15 Government's Motion in its entirety.

16         The Court finds that the Government's Motion was properly filed ex parte, in
17 camera, for this Court's review, pursuant to CIPA Section 4 and Fed. R. Crim. P.

18 16(d)(l). The Court has conducted an ex parte, in camera review of the Government's

19 classified Motion and Exhibits.

20         On the basis of the Court's review of the arguments set forth in the Government's
21 Motion and the classified Exhibits, the Court finds that the classified information

22 referenced in the Government's Motion implicates the Government's classified

23 information privilege because the information is properly classified and its disclosure

24 could cause serious damage to the national security of the United States. Furthermore,

25 the Court finds that none of the classified information is exculpatory. See Brady v.

26 Maryland, 373 U.S. 83 (1963).

27

28
              Case 2:20-cr-00134-JAM Document 164 Filed 06/14/21 Page 2 of 2

 1          Additionally, the Court finds that the "relevant and helpful" standard articulated

 2 in United States v. Roviaro, 353 U.S. 53 (1957), and United States v. Yunis, 867 F.2d 617

 3 (D.C. Cir. 1989), is the appropriate standard by which to analyze whether the government

 4 must disclose in discovery classified information where, as here, the government has

 5 properly invoked the classified information privilege. See also United States v.

 6 Sarkissian, 841 F.2d 959 (9th Cir. 1988). To this end, the Court finds that in applying the

 7 Roviaro/Yunis standard, none of the classified information referenced in the

 8 Government's Motion is relevant and helpful to the defense. The Court also finds that

 9 the withholdings authorized by this Order are consistent with the Government's

10 discovery obligations under Federal Rule of Criminal Procedure 16, and Brady v.

11 Maryland, Giglio v. United States, and their progeny.

12         Accordingly, IT IS ORDERED that the Government is authorized to withhold the

13 specified classified information outlined in its motion from discovery to defendant.

14         IT IS FURTHER ORDERED that the Government's Motion, the accompanying

15 Exhibits, and the classified ex parte Order shall not be disclosed to defendant, and shall

16 be sealed and maintained in a facility appropriate for the storage of such classified

17 information by the Classified Information Security Officer as the designee of the Clerk of

18 Court, in accordance with established security procedures, for any future review, until

19 further order of this Court.

20

21
                   IT IS SO ORDERED, on this 9th day of June, 2021
22

23
                                                           /s/ John A. Mendez
24
                                                           THE HONORABLE JOHN A. MENDEZ
25                                                         UNITED STATES DISTRICT COURT JUDGE
26

27

28
